Citation Nr: 0206558	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  99-04 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by slow-healing cuts and abrasions, 
claimed as an undiagnosed illness resulting from service in 
the Persian Gulf War.

2.  Entitlement to service connection for a chronic 
disability manifested by memory loss and poor concentration, 
claimed as an undiagnosed illness resulting from service in 
the Persian Gulf War.

3.  Entitlement to service connection for a chronic 
disability manifested by joint pain, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War.

4.  Entitlement to service connection for a chronic 
disability manifested by respiratory symptoms, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War.

5.  Entitlement to a disability rating in excess of 
10 percent for hemorrhoids, status post hemorrhoidectomy.

(The issues of entitlement to service connection for a 
chronic disability manifested by joint pain and a chronic 
disability manifested by respiratory symptoms, claimed as 
undiagnosed illnesses resulting from service in the Persian 
Gulf War, will be the subject of a subsequent decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from May 1982 to November 1984, 
and from December 1990 to May 1991.  He served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from January to May 1991.  These matters come to the 
Board of Veterans' Appeals (Board) from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO denied entitlement to the 
benefits shown on the title page.  The veteran perfected an 
appeal of that decision.

The Board notes that the RO issued supplemental statements of 
the case following the November 1998 statement of the case 
that did not include as an issue on appeal an increased 
rating for hemorrhoids.  The veteran included that issue in 
his notice of disagreement, it was included in the statement 
of the case, and in his substantive appeal the veteran stated 
that he was appealing all issues shown in the statement of 
the case.  The Board finds, therefore, that the Board has 
jurisdiction of the issue of entitlement to an increased 
rating for hemorrhoids.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (2001).

The Board is undertaking additional development on the issues 
of entitlement to service connection for chronic disabilities 
manifested by joint pain or respiratory symptoms pursuant to 
authority granted in recent regulatory changes.  See Board of 
Veterans' Appeals: Obtaining Evidence and Curing Procedural 
Defects Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA examinations 
in order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The evidence does not reflect any objective indications 
of chronic disability manifested by slow-healing cuts and 
abrasions that are related to an in-service disease or 
injury, including service in the Persian Gulf War.

3.  The evidence does not reflect any objective indications 
of chronic disability manifested by memory loss or poor 
concentration that are related to an in-service disease or 
injury, including service in the Persian Gulf War.

4.  The hemorrhoid disorder is manifested by internal and 
external hemorrhoids that do not result in anemia or 
fissures.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by slow-healing cuts and 
abrasions and a chronic disability manifested by memory loss 
and poor concentration were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

2.  The criteria for a disability rating in excess of 
10 percent for hemorrhoids, status post hemorrhoidectomy, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7336 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that during his 
initial period of service he developed hemorrhoids, for which 
surgery was performed.  In a July 1985 rating decision the RO 
granted service connection for hemorrhoids, and assigned a 
10 percent rating for the disorder.  The 10 percent rating 
has been in effect since then.

The service medical records pertaining to the veteran's 
service in the Persian Gulf War do not show that a physical 
examination was conducted when he entered active duty.  The 
records include a Report of Medical History, in which the 
veteran did not describe any relevant complaints.  The 
service medical records make no reference to any complaints 
or clinical findings pertaining to slow-healing cuts or 
abrasions, memory loss, or poor concentration.  The veteran 
was found to have hemorrhoids with bright red blood from the 
rectum in January 1991.

Medical records from Phillip W. Siemer, M.D., indicate that 
in October 1991 the veteran had multiple cuts that did not 
appear to be healing well.  He did not otherwise comment on 
any abnormality pertaining to the veteran's ability to heal.

In his July 1995 claim the veteran stated that he had none of 
the claimed disorders prior to serving in the Persian Gulf, 
but that he developed the problems soon after returning.  He 
claimed to experience short-term memory loss and poor 
concentration, and stated that his wife had to constantly 
repeat things to him or he had to write things down because 
he could not remember even the simplest things.  He also 
stated that since his return from the Persian Gulf his body 
took an extremely long time to heal from any type of abrasion 
or sore.  He also claimed to have a number of other problems, 
"too numerous to mention," which he believed should be 
classified as "Persian Gulf Syndrome."

The RO provided the veteran a VA medical examination in 
October 1995, during which he reported having fatigue and 
that his injuries were slow to heal.  He denied having any 
rectal leakage, incontinence, or anemia, but stated that his 
hemorrhoids bled every other week.  On examination there was 
a scar on the right calf, which the veteran described as a 
scratch that took a long time to heal.  The laceration 
occurred two to three years previously.  The examiner found 
that the laceration should have been sutured, which it was 
not, and that it would have healed faster had it been 
sutured.  There was no other evidence of any scars, 
abrasions, or slow healing, with the exception of a scar on 
the right thumb.  That laceration had been sutured six weeks 
previously, and was then completely healed.  There was a 
hemorrhoidal tag, but no other evidence of hemorrhoids and 
the veteran denied having had thrombosed hemorrhoids.  
Diagnostic testing was completely normal, and the examiner 
found no evidence of slow healing.

The veteran underwent a VA psychiatric examination in 
December 1997, during which he reported that his short-term 
memory was very bad.  He was able to remember things from 
10 years previously, but could not remember things of recent 
occurrence.  He stated that the problem began approximately 
five years previously, when he returned from the Persian 
Gulf.  He also reported that his chest tightened up and he 
felt as if he would explode when exposed to stress.  On 
mental status examination he was mildly anxious, and his 
palms were sweaty.  He was able to repeat three words 
immediately and after five minutes.  The examiner provided a 
diagnosis of anxiety disorder, not otherwise specified, 
because the veteran had anxiety symptoms in certain 
situations.  The examiner attributed the symptoms of anxiety 
to home and work stress.  He also noted that the veteran was 
being treated for hypothyroidism with Synthroid, which could 
cause anxiety.

In a December 1997 VA medical examination the veteran 
reported having rectal bleeds once or twice a week when 
constipated.  He had no history of fecal incontinence or 
fissures.  He gave a history of delayed wound healing in 
1991, when he had an infected abrasion on the right calf.  
The abrasion took eight to ten weeks to heel.  He denied 
having had any problems with wound healing since then, and 
had had multiple cuts that healed without difficulty.  On 
examination he had one external hemorrhoid and a skin tag, 
with no evidence of fissures, fistulae, or thrombosis.

The veteran underwent a colonoscopy in August 1998 at the 
Munson Medical Center, which revealed mild internal 
hemorrhoids.

Duty to Assist

The regulation pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was revised 
following initiation of the veteran's claim.  Duty to Assist, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  The changes in the regulation are 
effective November 9, 2000, with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and apply to all claims filed 
on or after November 9, 2000, or filed previously but not yet 
final as of that date.  Holliday v. Principi, 14 Vet. App. 
282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, 15 
Vet. App. 21 (2001) (per curiam) (en banc); VAOPGCPREC 11-00.  
Because the veteran appealed the March 1998 decision it had 
not become final on November 9, 2000, and the provisions of 
the VCAA apply to the veteran's claim.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in June 1996 and September 1996.  The 
RO provided the veteran a statement of the case in November 
1998 and supplemental statements of the case in November 1999 
and January 2001.  In those documents the RO informed the 
veteran of the regulatory requirements pertaining to the 
claimed benefits, and the rationale for not awarding the 
benefits he sought.  The veteran's representative has been 
provided the claims file for review, and did not indicate 
that the veteran had any additional evidence to submit.  The 
RO notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claims.

The RO has obtained the veteran's service medical records and 
the VA and private treatment records he identified, and 
provided him VA examinations in December 1995 and December 
1997.  The veteran has not indicated the existence of any 
other evidence that is relevant to his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating the claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more prior to December 31, 2006.  Compensation is warranted 
if the Persian Gulf veteran exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms.  
Compensation is not payable under this provision if by 
history, physical examination, and laboratory tests the 
disability can be attributed to any known clinical diagnosis.  
The term "signs" is defined as objective evidence perceptible 
to an examining physician and other non-medical indicators 
that are capable of independent verification.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317, as amended by Extension of the 
Presumptive Period for Compensation for Gulf War Veterans' 
Undiagnosed Illnesses, 66 Fed. Reg. 56,614 (Nov. 9, 2001).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001)); 38 C.F.R. § 4.3.  

As an initial matter the Board finds that the veteran's 
service medical records are silent for any complaints or 
clinical findings related to slow-healing cuts or abrasions, 
memory loss, or poor concentration, and he does not claim 
otherwise.  He asserts that the claimed disorders are 
manifestations of "Gulf War Syndrome."

In order to warrant the grant of service connection under the 
provisions applicable to veterans of the Persian Gulf War, 
the claimed disorder must be manifested by one or more 
objectively demonstrated signs or symptoms or other 
indicators that are subject to independent verification.  
Although Dr. Siemer noted that the veteran had experienced 
delayed healing, that assessment was apparently based on the 
veteran's subjective report because the physician did not 
refer to any objectively demonstrated signs or symptoms 
indicative of delayed healing.  In addition, the physician's 
medical records do not document the treatment of any cuts or 
abrasions.  

In the December 1997 examination the veteran denied having 
had any problems with wound healing since the laceration to 
his right calf in 1991, which the examiner found should have 
been sutured.  The VA examinations do not document any 
objectively demonstrated signs or symptoms of delayed 
healing, and the examiner determined that no such problem 
existed.  The veteran has not alluded to the existence of any 
other independent verification of the existence of such a 
disorder.  The Board finds, therefore, that the veteran's 
claim for service connection for a chronic disability 
manifested by slow healing of cuts and abrasions is not 
supported by objective indications of chronic disability.  
The preponderance of the evidence is, therefore, against the 
claim of entitlement to service connection for a chronic 
disability manifested by slow-healing cuts and abrasions, 
claimed as an undiagnosed illness resulting from service in 
the Persian Gulf War.

The veteran also claims to suffer from memory loss and poor 
concentration as the result of his service in the Persian 
Gulf War.  He underwent a VA psychiatric examination in 
December 1997, which did not reveal any evidence of memory 
loss or poor concentration.  Although that examination 
resulted in a diagnosis of anxiety, the veteran has denied 
experiencing significant anxiety and the evidence does not 
indicate that the anxiety is etiologically related to 
military service; the examiner found that the stress was due 
to work and family.  The veteran's subjective complaints of 
memory loss and poor concentration are not supported by any 
objective indications of chronic disability.  The 
preponderance of the evidence is, therefore, against the 
claim of entitlement to service connection for a chronic 
disability manifested by memory loss and poor concentration, 
claimed as an undiagnosed illness resulting from service in 
the Persian Gulf War.

The Board notes that on December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Public Law 107-103, 115 Stat. 976 (2001).  That 
statute expands the definition of disabilities for which 
service connection can be presumptively shown for veterans of 
the Persian Gulf War to include a "medically unexplainable 
chronic multisymptom illness defined by a cluster of signs or 
symptoms."  The veteran's complaints of delayed healing, 
memory loss, and poor concentration are not shown to be 
symptoms of a chronic multisymptom illness defined by a 
cluster of signs or symptoms.  The revised statute does not, 
therefore, provide a basis for granting service connection 
for the claimed symptoms.

Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Diagnostic Code 7336 for external or internal hemorrhoids 
provides a 20 percent rating if the disorder is manifested by 
persistent bleeding with secondary anemia, or with fissures.  
A 10 percent rating applies if the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  The disorder is non-
compensable if mild.  38 C.F.R. § 4.114.

The medical evidence shows that the hemorrhoid disorder is 
manifested by internal and external hemorrhoids, with 
intermittent bleeding from the rectum.  The evidence 
indicates that the intermittent bleeding has not resulted in 
anemia, and that the hemorrhoids have not caused any anal or 
rectal fissures.  The Board finds, therefore, that the 
criteria for a disability rating in excess of 10 percent for 
hemorrhoids are not met.  The preponderance of the evidence 
is, therefore, against the claim of entitlement to a 
disability rating in excess of 10 percent for hemorrhoids.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2001), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2001).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

The claim of entitlement to service connection for a chronic 
disability manifested by slow-healing cuts and abrasions, 
claimed as an undiagnosed illness resulting from service in 
the Persian Gulf War, is denied.

The claim of entitlement to service connection for a chronic 
disability manifested by memory loss and poor concentration, 
claimed as an undiagnosed illness resulting from service in 
the Persian Gulf War, is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for hemorrhoids, status post hemorrhoidectomy, is 
denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

